UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 07-7548



In Re:   ANTHONY FEURTADO,

                             Petitioner.




                 On Petition for Writ of Mandamus.
               (3:96-cr-00325-SB; 3:03-cv-02949-SB)


Submitted:   February 28, 2008               Decided:   March 7, 2008


Before WILKINSON, NIEMEYER, and MICHAEL, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Anthony Feurtado, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Anthony   Feurtado   petitions     for     a    writ   of    mandamus,

alleging the district court has unduly delayed acting on his motion

to reconsider the denial of his 28 U.S.C. § 2255 (2000) filed on

August 2, 2006, and amended on August 14, 2006, and his motion to

correct clerical error under Fed. R. Crim. P. 36.                   He seeks an

order from this court directing the district court to act. Because

the district court has now ruled on both motions, we deny the

mandamus petition as moot.       We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before    the   court   and     argument       would   not    aid   the

decisional process.



                                                               PETITION DENIED




                                    - 2 -